Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claim 5, in the reply filed on 09 February 2021 is acknowledged. Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 February 2021.
3.	The requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The response filed 09 February 2021 has been entered in full.  Claims 6-9 have been withdrawn as discussed supra.  Therefore, claims 5-9 are pending, and claim 5 is the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 25 August 2020 has been considered by the examiner.




Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Appropriate correction is suggested.
7.	The disclosure is objected to because of the following informalities:  An updated status of the parent nonprovisional applications should be included in the first sentence of the specification.  Appropriate correction is suggested.

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time The basis for this rejection is set forth at pp. 6-9 of the previous Office action (mailed 06 September 2019).
9.	The claim is directed to a method of treating a condition associated with a P2X7 receptor that has an impaired response to ATP in a patient comprising administering to the patient an antibody that binds to an extracellular domain of a P2X7 receptor, the receptor having the amino acid sequence shown in SEQ ID NO: 1, wherein the receptor has an impaired response to ATP such that it is unable to form an apoptotic pore under normal physiological conditions, and wherein the antibody does not bind to an extracellular domain of a P2X7 receptor having an amino acid sequence as shown in SEQ ID NO: 1 wherein the receptor does not have an impaired response to ATP.  Thus, the claim is drawn to a method reciting a genus of structurally undefined antibodies that are capable of treating a subject.
10.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a desired functional property in the form of the recitation of binding to an extracellular domain of a P2X7 receptor that has an impaired response to ATP such that it is unable to form an apoptotic pore under normal physiological conditions, and wherein the antibody does not bind to an extracellular domain of a P2X7 receptor that does not have an impaired response to ATP.  However, there does not appear to be an adequate written description in the specification as filed of the antibodies encompassed by the claims, which fail to recite any physical or structural properties.  The specification fails to provide any critical structural feature to adequately describe 
11.	In the absence of sufficient direction and guidance, the disclosure does not provide sufficient written description for the entire genus of antibodies encompassed by the claims.
12.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
12.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
13.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
14.	Therefore, the claims fail to meet the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
15.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating solid tumors in a subject in need thereof, does not reasonably provide enablement for methods of treating any condition associated with a P2X7 that has an impaired response to ATP. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

17.	In the instant case, the claim is broadly drawn to a method of treating any kind of condition associated with a P2X7 receptor that has an impaired response to ATP. Thus the claims encompass complex and unpredictable subject matter, involving the effects of complex biological molecules on diseased physiological states. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert, denied, 502 U.S. 856 (1991).
18.	The specification provides detailed guidance regarding the effects of the recited antibodies on solid tumors. Specifically, the specification discloses an antibody that binds non-functional P2X7 receptor and is disclosed as inhibiting reduced tumor size in basal cell 
19.	While the level of skill in the art is high, the amount of guidance provided regarding how to use the recited antibodies to effectively treat any condition associated with a P2X7 that has an impaired response to ATP is scant or completely lacking. Accordingly, the amount of experimentation required to determine how to use the recited antibodies to effectively treat any condition associated with a P2X7 that has an impaired response to ATP is quite extensive.
20.	Due to the large quantity of experimentation necessary to determine how to use the recited antibodies to any condition associated with a P2X7 that has an impaired response to ATP, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
22.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
23.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
24.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,663,584.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the genus of conditions recited in the instant claims is encompassed by the species of conditions recited in claims 1-8 of the ‘584 patent, and the genus of antibodies recited in the claims is the overlapping. Therefore, the claims are overlapping in scope.

Summary
25.	No claim is allowed.





Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        December 18, 2020